           Case 2:21-cv-00239-EEF Document 9 Filed 05/21/21 Page 1 of 10




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

 MELVIN BURTON                                                            CIVIL ACTION
 VERSUS                                                                   NO. 21-0239
 JEFF LANDRY, WARDEN                                                      SECTION: AL@(5)

                              REPORT AND RECOMMENDATION

       This matter was referred to the undersigned United States Magistrate Judge to

conduct a hearing, including an evidentiary hearing, if necessary, and to submit proposed

findings and recommendations for disposition pursuant to 28 U.S.C. ' 636(b)(1)(B) and (C),

and as applicable, Rule 8(b) of the Rules Governing Section 2254 Cases in the United States

District Courts.     Upon review of the entire record, the Court has determined that this

matter can be disposed of without an evidentiary hearing. See 28 U.S.C. ' 2254(e)(2).        For

the following reasons, IT IS RECOMMENDED that the petition for habeas corpus relief be

DISMISSED WITH PREJUDICE.

                                      Procedural History

       Petitioner, Melvin Burton, is a convicted inmate incarcerated at the Dixon

Correctional Institute in Jackson, Louisiana.      On June 9, 2014, he was charged by bill of

information with aggravated flight from an officer, aggravated obstruction of a highway,

theft of goods valued $500.00 or more, but less than $1500.00, and possession of heroin. 1

At the end of his jury trial, on July 24, 2014, he chose to enter a plea of guilty as charged and


       1   State Rec., Vol. 1 of 3, Bill of Information, St. Tammany Parish.
            Case 2:21-cv-00239-EEF Document 9 Filed 05/21/21 Page 2 of 10




the trial court sentenced him on the four counts. 2          On July 25, 2014, the State filed a

multiple-offender bill of information.       Upon Burton’s stipulation that he was a fourth felony

offender, his original sentences were vacated, and he was sentenced as a fourth felony

offender to 20 years’ imprisonment on each count, to run concurrently. 3        He did not appeal

the convictions or sentences.

        On July 13, 2015, Burton filed his first application for post-conviction relief with the

state district court. 4   He claimed that he was denied effective assistance of counsel during

his multiple-offender proceedings, which resulted in an involuntary and unknowing guilty

plea, and that the trial court failed to properly advise him of the rights he was waiving by

entering the guilty plea.       On March 21, 2016, the state district court denied the application

for post-conviction relief. 5     He did not file any related supervisory writ applications with



        2State Rec., Vol. 1 of 3, Plea of Guilty and Waiver of Rights, 7/24/2014.       See also,
State Rec., Vol. 1 of 3, Transcript of Trial, p. 106.

        3State Rec., Vol. 1 of 3, Multiple Bill of Information; Transcript of Boykin proceedings
following trial on 7/24/14; and Transcript of Multiple Offender Sentencing hearing held
7/25/14.

        4State Rec., Vol. 1 of 3, Uniform Application for Post-Conviction Relief. Federal
habeas courts must apply Louisiana’s “mailbox rule” when determining the filing date of a
Louisiana state-court filing, and therefore such a document is considered “filed” as of the
moment the prisoner “placed it in the prison mail system.” Causey v. Cain, 450 F.3d 601,
607 (5th Cir. 2006). Here, because that date cannot be gleaned from the record, the State
uses the signature date of the petition, which the Court likewise adopts, since he obviously
could not have deposited it in the mail system earlier than he signed it.

        5   State Rec., Vol. 1 of 3, State District Court Order denying PCR, 3/21/16.




                                               2
               Case 2:21-cv-00239-EEF Document 9 Filed 05/21/21 Page 3 of 10




the courts of appeal.

           On August 30, 2018, Burton filed his second application for post-conviction relief with

the state district court.       Once again, he raised a claim of ineffective assistance of counsel

during guilty-plea proceedings because he was advised to enter a guilty plea to possession

of heroin and obstruction of a highway even though he was not initially arrested or charged

with those offenses.        On February 7, 2019, the state district court dismissed the application

for post-conviction relief as untimely under Louisiana Code of Criminal Procedural article

930.8. 6       On July 19, 2019, he filed a notice of intent to seek supervisory writs.    He was

given a return date of August 19, 2019, by which to file his supervisory writ application with

the appellate court.        On June 25, 2019, he filed his related supervisory writ application in

the Louisiana First Circuit Court of Appeal.         The appellate court denied relief on September

30, 2019. 7       On October 13, 2019, he filed a supervisory writ application with the Louisiana

Supreme Court. 8         On November 24, 2020, the Louisiana Supreme Court denied relief on the

merits. 9




           6   State Rec., Vol. 1 of 3, State District Court Order denying PCR, 2/7/19.

          State Rec., Vol. 2 of 3, State v. Burton, 2019-KW-0863, 2019 WL 4748048 (La. App.
           7

1 Cir. 9/30/19).

           8   State Rec., Vol. 3 of 3, Louisiana Supreme Court Writ Application No. 19-KH-1982.

           9   State Rec., Vol. 3 of 3, State v. Burton, 2019-KH-01982 (La. 11/24/2020), 304 So.3d
853.




                                                 3
            Case 2:21-cv-00239-EEF Document 9 Filed 05/21/21 Page 4 of 10




       On February 1, 2021, Burton filed his federal application for habeas corpus relief. 10

In that application, he claims that he was denied the effective assistance of counsel during

guilty-plea proceedings and the state courts failed to provide him due process and hold an

evidentiary hearing on his claim for relief.     The State filed a response, arguing that the

federal application should be dismissed as untimely. 11

                                           Analysis

   A. Statute of Limitations

       Initially, the Court must determine whether the petition is timely and whether the

claims raised by the petitioner were adjudicated on the merits in state court, i.e., the

petitioner must have exhausted state-court remedies and the claim must not be in

“procedural default.”      Nobles v. Johnson, 127 F.3d 409, 419–20 (5th Cir. 1997) (citing 28

U.S.C. § 2254(b), (c)).    The State does not contest exhaustion or raise procedural default.

The State argues that the federal petition was not timely filed.   For the following reasons,

the Court agrees that the application is untimely.

       The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA") generally

requires that a petitioner bring his Section 2254 claims within one year of the date on which


       10 Rec. Doc. 3-1, 28 U.S.C. ' 2254 Petition for Writ of Habeas Corpus. “A prisoner's
habeas application is considered ‘filed’ when delivered to the prison authorities for mailing
to the district court.” Roberts v. Cockrell, 319 F.3d 690, 691 n. 2 (5th Cir. 2003).
Petitioner’s application is stamped by the prison and post-marked February 1, 2021. Rec.
Doc. 3-1, p. 22.
       11   Rec. Doc. 8.




                                            4
            Case 2:21-cv-00239-EEF Document 9 Filed 05/21/21 Page 5 of 10




his underlying criminal judgment becomes "final." 12        With regard to finality, the United

States Fifth Circuit Court of Appeals has explained:

       The statute of limitations for bringing a federal habeas petition challenging a
       state conviction begins to run on "the date on which the [state] judgment
       became final by the conclusion of direct review or the expiration of the time
       for seeking such review." 28 U.S.C. § 2244(d)(1)(A). When a habeas petitioner
       has pursued relief on direct appeal through his state's highest court, his
       conviction becomes final ninety days after the highest court's judgment is
       entered, upon the expiration of time for filing an application for writ of
       certiorari with the United States Supreme Court. Roberts v. Cockrell, 319 F.3d
       690, 693 (5th Cir. 2003). However, "[i]f the defendant stops the appeal process
       before that point," ... "the conviction becomes final when the time for seeking
       further direct review in the state court expires." Id. at 694; see also Foreman v.
       Dretke, 383 F.3d 336, 338 (5th Cir. 2004) (Section 2244(d)(1)(A) gives
       alternative routes for finalizing a conviction: either direct review is completed
       or the time to pursue direct review expires).


       12   Title 28 U.S.C. § 2244(d) provides additional grounds, which do not apply here:

       (1)      A 1–year period of limitation shall apply to an application for a writ of habeas
                corpus by a person in custody pursuant to the judgment of a State court. The
                limitation period shall run from the latest of—

                A.     the date on which the judgment became final by the conclusion
                       of direct review or the expiration of the time for seeking such
                       review;
                B.     the date on which the impediment to filing an application
                       created by State action in violation of the Constitution or laws of
                       the United States is removed, if the applicant was prevented
                       from filing by such State action;
                C.     the date on which the constitutional right asserted was initially
                       recognized by the Supreme Court, if the right has been newly
                       recognized by the Supreme Court and made retroactively
                       applicable to cases on collateral review; or
                D.     the date on which the factual predicate of the claim or claims
                       presented could have been discovered through the exercise of
                       due diligence.




                                             5
             Case 2:21-cv-00239-EEF Document 9 Filed 05/21/21 Page 6 of 10




        Although federal, not state, law determines when a judgment is final for
        federal habeas purposes, a necessary part of the finality inquiry is determining
        whether the petitioner is still able to seek further direct review. See Foreman,
        383 F.3d at 338–39. As a result, this court looks to state law in determining
        how long a prisoner has to file a direct appeal. See Causey v. Cain, 450 F.3d 601,
        606 (5th Cir. 2006); Roberts, 319 F.3d at 693.

Butler v. Cain, 533 F.3d 314, 317 (5th Cir. 2008).

        As previously stated, Burton pleaded guilty and was sentenced on July 25, 2014.      His

state criminal judgment became final for AEDPA purposes, and his federal limitations period

therefore commenced, on August 25, 2014, when his time for filing an appeal under state law

expired. 13    Under a plain reading of the statute, Burton then had one year within which to

file his federal habeas petition.   He did not file his federal habeas petition with this Court

until February 1, 2021.     Thus, his application must be dismissed as untimely, unless that

deadline was extended through tolling.

        Regarding statutory tolling, the AEDPA expressly provides that “[t]he time during

which a properly filed application for State post-conviction or other collateral review with

respect to the pertinent judgment or claim is pending shall not be counted toward any period

of limitation under this subsection.”       28 U.S.C. § 2244(d)(2).      A matter is “pending”

pursuant to § 2244(d)(2) “as long as the ordinary state collateral review process is ‘in



        13See State v. Counterman, 475 So.2d 336, 338 (La. 1985) (conviction and sentence
are final upon the failure of the defendant to make a timely motion for appeal). Under
Louisiana law, a criminal defendant has thirty (30) days to file a motion to appeal his
conviction or sentence. La. Code Crim. P. art. 914.




                                             6
            Case 2:21-cv-00239-EEF Document 9 Filed 05/21/21 Page 7 of 10




continuance.’ ”    Carey v. Saffold, 536 U.S. 214, 219-20 (2002).

       Burton did not appeal his July 25, 2014 convictions or sentences.           His conviction

became final 30 days later, on August 25, 2014, since there was no possibility of further

direct appellate review.    He allowed 321 days to run before he filed his application for post-

conviction relief on July 13, 2015. 14     At this point, he had only 44 days remaining in the one-

year federal limitations period.         The State concedes that the one-year period remained

tolled during the pendency of the application for post-conviction relief and state district

court ruling issued on March 21, 2016, including the 30 days after that ruling in which he

could file a supervisory writ application with the court of appeal (Rule 4-Uniform Rules

Courts of Appeal); however, it resuming running as of April 20, 2016, when he did not

challenge the PCR ruling and the application ceased to be pending. 15              Thereafter, the

remainder of the one-year limitations period continued to run uninterrupted until it expired




       14 The Court notes that his motion for production of documents filed in September
2014 provided him no tolling benefit. See State Rec., Vol. 1 of 3. Requests for documents
do not qualify as applications for state post-conviction relief or other collateral review.
Applications seeking documents are not considered “application[s] for State post-conviction
or other collateral review” for tolling purposes because they are preliminary in nature and
do not directly call into question the validity of a petitioner's conviction or sentence.
Higginbotham v. Tanner, Civ. Action No. 10–1130, 2011 WL 3268128, at *1 (E.D. La. July 29,
2011); Parker v. Cain, Civ. Action No. 02–0250, 2002 WL 922383, at *2 n. 22 (E.D. La. May 1,
2002), certificate of appealability denied, No. 03–30107 (5th Cir. June 23, 2003); Boyd v.
Ward, Civ. Action No. 01–493, 2001 WL 533221, at *4 (E.D. La. May 15, 2001), certificate of
appealability denied, No. 01–30651 (5th Cir. Aug. 22, 2001).

       15  See Melancon v. Kaylo, 259 F.3d 401, 406 (5th Cir. 2001) (holding that §2244(d)(2)
tolls the entire period allotted for timely state appellate review).




                                                7
               Case 2:21-cv-00239-EEF Document 9 Filed 05/21/21 Page 8 of 10




44 days later, on June 3, 2016.      Burton’s second application for post-conviction relief was

not filed with the state district court until August 30, 2018.     Even if it could be considered

properly filed, it could not revive the one-year federal limitations period, which had expired

years earlier.      See Madden v. Thaler, 521 F. Appx. 316, 320 (5th Cir. 2013) (citing Scott v.

Johnson, 227 F.3d 260, 263 (5th Cir. 2000)); Magee v. Cain, Civ. Action No. 99–3867, 2000 WL

1023423, at *4 (E.D. La. July 24, 2000), aff'd, 253 F.3d 702 (5th Cir. 2001) (citing Williams v.

Cain, Civ. Action No. 00–536, 2000 WL 863132, at *2 (E.D. La. June 27, 2000)).         Simply put,

once the federal limitations period expired, “[t]here was nothing to toll.”        Butler, 533 F.3d

at 318.

          The AEDPA’s statute of limitations is subject to equitable tolling.   Holland v. Florida,

560 U.S. 631, 645 (2010).       However, “a petitioner is entitled to equitable tolling only if he

shows (1) that he has been pursuing his rights diligently and (2) that some extraordinary

circumstance stood in his way and prevented timely filing.”         Id. at 649 (internal quotation

marks omitted); see also Davis v. Johnson, 158 F.3d 806, 811 (5th Cir. 1998) (holding that the

AEDPA’s statute of limitations can be equitably tolled “in rare and exceptional

circumstances”).        A petitioner bears the burden of proof to establish entitlement to

equitable tolling.     Alexander v. Cockrell, 294 F.3d 626, 629 (5th Cir. 2002).    Burton has not

alleged, much less shown, that he is entitled to equitable tolling under the circumstances. 16



          Burton likewise has not asserted a claim of actual innocence, which “serves as a
          16

gateway through which a petitioner may pass... [to excuse] the expiration of the statute of
limitations." McQuiggin v. Perkins, 569 U.S. 383, 386 (2013). The Supreme Court has




                                              8
             Case 2:21-cv-00239-EEF Document 9 Filed 05/21/21 Page 9 of 10




The record discloses no basis on which this Court could find that equitable tolling is

warranted.        It is well-settled that mistake, ignorance of the law, and a prisoner’s pro se

status do not suffice to justify equitable tolling.     Johnson v. Quarterman, 483 F.3d 278, 286

(5th Cir. 2007); Cousin v. Lensing, 310 F.3d 843, 849 (5th Cir. 2002); Fierro v. Cockrell, 294

F.3d 674, 682 (5th Cir. 2002); Felder v. Johnson, 204 F.3d 168, 171 (5th Cir. 2000); see also

Tate v. Parker, 439 F. Appx. 375 (5th Cir. 2011) ("The alleged extraordinary circumstances

endured by Tate, such as ignorance of the law, lack of knowledge of filing deadlines, a claim

of actual innocence, temporary denial of access to research materials or the law library, and

inadequacies in the prison law library, are not sufficient to warrant equitable tolling");

Mathis v. Thaler, 616 F.3d 461, 474 (5th Cir. 2010) (equitable tolling “is not intended for

those who sleep on their rights”).       Accordingly, Burton is not entitled to equitable tolling.

           Burton’s federal application was filed in this case after the applicable one-year federal

limitations period expired.        He has not established any basis for statutory or equitable

tolling.     Therefore, his federal habeas corpus petition should be dismissed with prejudice




cautioned that "tenable actual-innocence gateway pleas are rare[.]" Id. To succeed on
this claim, a petitioner must present a credible claim of actual innocence based on "new
reliable evidence... that was not presented at trial," and he "must show that it is more likely
than not that no reasonable juror would have found him guilty beyond a reasonable doubt"
in light of that new evidence of his factual innocence. Schlup v. Delo, 513 U.S. 298, 324, 327
(1995). Here, Burton only speculates that the State possessed no evidence on one of the
four charges, possession of heroin. Rec. Doc. 1, p. 20. He clearly has not made a colorable
showing that he is actually innocent in light of “new reliable evidence.” Moreover, any such
assertion would likely be unsuccessful given that he pleaded guilty to the offenses.




                                                9
            Case 2:21-cv-00239-EEF Document 9 Filed 05/21/21 Page 10 of 10




as untimely.

                                    RECOMMENDATION

       IT IS RECOMMENDED that Burton’s application for federal habeas corpus relief be

DISMISSED WITH PREJUDICE.

       A party's failure to file written objections to the proposed findings, conclusions, and

recommendation in a magistrate judge's report and recommendation within fourteen (14)

days after being served with a copy shall bar that party, except upon grounds of plain error,

from attacking on appeal the unobjected-to proposed factual findings and legal conclusions

accepted by the district court, provided that the party has been served with notice that such

consequences will result from a failure to object. 28 U.S.C. ' 636(b)(1); Douglass v. United

Services Auto. Ass'n, 79 F.3d 1415, 1430 (5th Cir.1996) (en banc). 17

       New Orleans, Louisiana, this     21st day of               May               , 2021.




                                                          MICHAEL B. NORTH
                                                    UNITED STATES MAGISTRATE JUDGE




       17 Douglass referenced the previously applicable 10-day period for the filing of
objections. Effective December 1, 2009, 28 U.S.C. ' 636(b)(1) was amended to extend that
period to 14 days.




                                            10
